                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     BRADLEY R. CONROY,                                   Case No. 4:20-cv-05882-YGR
                                                         Plaintiff,                           ORDER REQUIRING PARTIES TO FILE A
                                   7
                                                                                              JOINT PROTECTIVE ORDER AND FOR
                                                  v.                                          DEFENDANT RIDGE TOOL COMPANY TO
                                   8
                                                                                              PRODUCE DOCUMENTS
                                   9     RIDGE TOOL COMPANY, ET AL.,
                                                                                              Re: Dkt. No. 54
                                                         Defendants.
                                  10

                                  11

                                  12          On June 25, 2021, plaintiff Bradley R. Conroy and Defendant Ridge Tool Company filed a
Northern District of California
 United States District Court




                                  13   joint discovery letter (Dkt. No. 54), regarding their disputes over plaintiff’s failure to agree to a

                                  14   protective order and defendant’s failure to produce documents. Having read and considered the

                                  15   parties’ submission, the Court orders the following:

                                  16          The parties shall file a joint protective order by THURSDAY, JULY 1, 2021 AT NOON. The

                                  17   parties are instructed to use the Northern District’s Model Protective Order and to modify it to

                                  18   include this Court’s standard language regarding discovery disputes. Defendant Ridge Tool

                                  19   Company shall produce its documents within 48 hours of the Court entering the protective order or

                                  20   by noon the next business day, whichever is later. The parties are advised that in the future, if they

                                  21   cannot solve these minor disputes without the Court’s intervention, the parties will be subject to

                                  22   appropriate sanctions.

                                  23          This Order terminates Docket Number 54.

                                  24          IT IS SO ORDERED.

                                  25   Dated: June 29, 2021

                                  26
                                                                                                          YVONNE GONZALEZ ROGERS
                                  27                                                                     UNITED STATES DISTRICT JUDGE
                                  28
